Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schlack et al. (US 20020129368, hereinafter Schlack) in view of Doronichev et al. (US 20130263001, hereinafter Doronichev) and Craner et al. (US 20090328105, hereinafter Craner.)

Regarding claim 1, “A computer-implemented method” Schlack teaches (¶0125) computer implementation.
As to “for recommending media content, the method comprising” Schlack teaches (¶0136, ¶0057, ¶0069) for delivering targeting media content.
As to “determining that a media content consumption history associated with an … user account includes a plurality of viewing sessions that each include media content items that have been consumed during that viewing session, wherein each of the plurality of viewing sessions is associated with a plurality of session attributes” Schlack teaches (¶0135) a viewer characterization and profiling system (VCPS) that monitors interactivity of one or more viewers with the TV; (¶0074 and ¶0214) historical data/signature is an aggregation of session data for a particular viewer or type of viewer and reflects a set of viewing and interactivity habits; (¶0198) interactivity (i.e., session attributes) include channel change data, volume adjustments, EPG activity; (¶0254, ¶0257) genre profile indicate the amount of time that a viewer watches each type of program genre/type.
As to “generating a plurality of session group profiles based on the plurality of session attributes” Schlack teaches (¶0198 and ¶0209) profiling viewers on a session-by-session basis and for differentiating viewers in a 
As to “determining that a user device using the … user account is consuming a media content item in a current viewing session” Schlack teaches (¶0209, ¶0213, ¶0071) collecting session data real time in order to generate a session profile. 
As to “determining that the current viewing session matches a session group profile from the plurality of session group profiles” and “in response to determining that the current viewing session matches a session group profile from the plurality of session group profiles and in response to determining that the current viewing session has ended, causing a recommended media content item from media content items associated with the session group profile to be presented on the user device for the user of the …user account.” Schlack teaches (¶0074 and ¶0214) collecting viewer interactivity session data in order to match the session data to a specific signature, this correlation associates long term viewing habits with a particular user based on their short term viewing habits; (¶0136 and ¶0198) after users are matched, provide targeted content; 
Schlack alone does not teach that the user account is an “authenticated” user account. However, Doronichev teaches (¶0050 and ¶0051) enabling disabling child mode based on biometric input (i.e., authentication) from a specific user. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Schlack to include user authentication as taught by Doronichev for the benefit of giving parents control over what content their child watches.
Schlack does not teach “identifying a type of application executing on a user device associated with the authenticated user account and whether the type of application was used to view media content during at least one of the plurality of viewing sessions, wherein the type of application is a version of an application from a plurality of versions of the application each associated with a same media content service that provides the media content items.” However, Doronichev teaches (¶0042 and ¶0049) suggestion component can examine content that a child has viewed while client device 110 is in child mode and create a playlist with similar content from the parent approved content list based upon an analysis of the content the child has viewed or metadata associated with the content the child has viewed; (¶0065 and ¶0072) embodied as software. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Schlack and Arun that 
Shlack and Doronichev do not teach that determining that the current viewing session matches a session group profile from the plurality of session group profiles is “based on the type of application executing on the user device in the current viewing session matching at least one of the plurality of session attributes corresponding to the session group profile.” However, Craner teaches (¶0024) parental control information pertaining to the asset (i.e., current viewing session); (¶0102) alert indicating that an asset (i.e., current viewing session) is relevant to the group but has parent control characteristics that meet or exceed a parental control limit setting in one of the viewer preference profiles in the group. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Schlack and Doronichev that tracks signatures for multiple viewers with the alert as taught by Craner for the benefit of examining which assets are relevant to the group.

Regarding claim 3, “The computer-implemented method of claim 1, further comprising: determining whether the user device is likely to view additional media content items associated with at least one of the plurality of session group profiles by comparing session attributes of the current viewing session with each of the plurality of session group profiles; in response to 

Regarding claim 4, “The computer-implemented method of claim 3, wherein the recommended media content item presented on the user device is selected from the combined media content items and media content items associated with similar session group profiles associated with user accounts other than the authenticated user account.” Schlack teaches (¶0275 and ¶0136) groups of viewers having similar characteristics may receive specific content targeted to their characteristics (signature profiles.)

Regarding claim 5, “The computer-implemented method of claim 1, wherein determining whether the plurality of session attributes associated with each of the plurality of viewing sessions further comprises determining whether the plurality of session attributes associated with each of the plurality of viewing 

Regarding claim 6, “The computer-implemented method of claim 1, wherein one of the plurality of session attributes includes an indication that a viewing session was a shared screen session using a media playback device.” Schlack teaches (¶0071, ¶0075, ¶0136, ¶0187-¶0190) determining interactivity for a household of viewers; (¶0072 and ¶0198) viewership is of one or more specific viewers.

Regarding claim 7, “The computer-implemented method of claim 1, wherein one of the plurality of session attributes includes device configuration information associated with a device that presented the media content items in one of the plurality of viewing sessions.” Schlack teaches (¶0198 and ¶0209) profiling viewers on a session-by-session basis and for differentiating viewers in a household of multiple viewers, volume adjustments (i.e., device configuration) activity is one of the viewer interactivity monitored. 

claim 8, “The computer-implemented method of claim 1, wherein the current viewing session includes media content items that have been presented and related media content items that relate to at least one of the media content items.” Schlack teaches (¶0136, ¶0198, ¶0275, and ¶0277-¶0278) providing content and targeted content

Regarding claim 10, “The computer-implemented method of claim 1, further comprising applying a matching weight to each of the plurality of viewing sessions, wherein the matching weight is determined based on a similarity score between the current viewing session and one of the plurality of viewing sessions.” Schlack teaches (¶0226 and ¶0072, ¶0074) that when the viewing session terminates the current session profile, is added to the signature profile that has the best correlation. The VCPS performs a weighted average between the session profile and the signature profile so that the data is properly scaled based on overall viewing time; (¶0232 and ¶0253) correlation scores based on multiple weighted elements when matching

Regarding claim 11, its rejection is similar to claim 1.

Regarding claim 13, its rejection is similar to claim 3.

Regarding claim 14, its rejection is similar to claim 4.

claim 15, its rejection is similar to claim 5.

Regarding claim 16, its rejection is similar to claim 6.

Regarding claim 17, its rejection is similar to claim 7.

Regarding claim 18, its rejection is similar to claim 8.

Regarding claim 20, its rejection is similar to claim 10.

Regarding claim 21, its rejection is similar to claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schlack, Doronichev, and Craner in view of Arun et al. (US 20150181290, hereinafter Arun.)
Regarding claim 2, Schlack, Doronichev, and Craner do not teach “The computer-implemented method of claim 1, further comprising receiving an authorization to access a media content consumption history associated with an authenticated user account.” Arun teaches (¶0015-¶0016, ¶0023, and ¶0032) users grant permission for the device to access history information of the subscriber. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Schlack, Doronichev, and Craner to acquire permission for 

Regarding claim 12, its rejection is similar to claim 2.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schlack, Doronichev, and Craner in view of Ansari et al. (US 20030149675, hereinafter Ansari.)
Regarding claim 9, “The computer-implemented method of claim 1, further comprising applying a representative weight to each media content item associated with one of the plurality of viewing sessions” Schlack teaches (¶0193) the typical search order is a weighted average of all surf sequences 2510, 2520, 2530surf sequence; (¶0194) search order is used to acquire signature; (¶0209) that the automatic session detection is driven by viewer habit and preferences. Preferred networks, other classes of viewer interactivity, and preferences or a combination of classes (weighted) could be used to identify session transition.
Schlack, Doronichev, and Craner do not teach “wherein the representative weight is determined based on a normalized probability that each media content item will be watched by users who have also seen the remaining media content items in that viewing session.” However, Ansari teaches (¶0130, and ¶0165) a method of providing learning capability to a television channel control system having an objective of anticipating watched television channels, comprising generating a list containing a plurality of listed television channels with an 

Regarding claim 19, its rejection is similar to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al. (US 20150121214) - (0016) first user may use a first user device to log into a media service (e.g., Netflix) with a particular user account, while logged into the media service the first user may perform a first activity while the first user is logged into the media service a second user may use a second device to log into the same media service using the same user account used by the first user. While logged into the media service the second user may perform a second activity, such as watching a second media program provided by the media service; (0017) determine that the first activity is perofrmed with a first user device and that the second activity is performed with a second user device, based on this determination the media service provider system may include the first activity in a local activity set associated with the first user device which may then be used to provide a personalized interaction experience with the media service for a user; (¶0080) personalization facility 108 may determine that an application (e.g., a “mobile app”) associated with the social network service is installed on a user device being used by the user to access the media service 102 and that the application has been linked to the social network account associated with the first user.
Shannon et al. (US 20080092170, hereinafter Shannon) - (¶0007) monitor a plurality of users’ interactions with interactive media guidance application and distinguishing individual users from among the plurality of users that were monitored; (¶0073) user-specific interface that corresponds to the user’s interests when the user access the interactive media guidance application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        


/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425